Citation Nr: 1342477	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-31 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating in excess of 10 percent disabling for post-operative residuals of an anterior cruciate ligament (ACL) tear of the right knee with arthritis.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1999 to August 2003. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA), Cleveland, Ohio, Regional Office (RO).

This case was previously before the Board in April 2011, at which time it was remanded for further development.  That development having been completed, this case is once again before the Board.

A review of the Virtual VA paperless claims processing system revealed nothing further pertinent to the present appeal.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  As of this writing, this issue has not been raised by the record and will not be addressed in this decision.

The issue of a claim for service connection for scars secondary to post-operative residuals of an ACL tear of the right knee with arthritis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, this issue is not a part of the current appeal and is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran was not shown to have a leg flexion limited to 45 degrees or less, leg extension limited to 10 degrees or less, lateral instability, malunion, dislocated cartilage, or ankylosis for his right knee in any period pertinent to this appeal.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for post-operative residuals of an ACL tear of the right knee with arthritis are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5260, 5261 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).   Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

By a letter dated March 2009, the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). The letter apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated in an August 2009 SOC and September 2009 and March 2012 supplemental statements of the case (SSOC).  The Board finds that VA's duty to notify has been met. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  VA provided the Veteran with adequate medical examinations in April 2009 and May 2011.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.  Also, the Board finds that there has been substantial compliance with the directives of the April 2011 Remand.  See Stegall v. West, 11 Vet. App. 268, 271   (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's post-operative residuals of an anterior cruciate ligament ACL tear of the right knee with arthritis is rated as 10 percent disabling under the diagnostic code for degenerative arthritis in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Separate evaluations for instability can be considered.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59 ).   Separate evaluations for limitation of knee extension and flexion may also be considered.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990  (2005) (holding that where a knee disability manifests both limitation of flexion and limitation of extension, VA is to provide two separate ratings under Diagnostic Codes 5260 and 5261).  For limitation of leg flexion, noncompensable, 10, 20, and 30 percent evaluations are assigned for flexion limited to 60, 45, 30, and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  For limitation of leg extension, noncompensable, 10, 20, 30, 40, and 50 percent evaluations are assigned for extension limited to 5, 10, 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Background

The Veteran contends that his post-operative residuals of an anterior cruciate ligament (ACL) tear of the right knee with arthritis is worse than currently reflected by his 10 percent evaluation.  To this effect, the Veteran has stated that he experiences frequent pain and locking in his right knee that occur both during and outside of work.  The Veteran has indicated that, despite his condition, he still works full time.  The Veteran indicated that his doctors have recommended physical therapy for treatment, but that he is unable to attend because of work and time commitment.

A review of the Veteran's private treatment records shows that he has been treated for right knee pain and swelling.  In March 2009, it was noted that the Veteran had a history of right knee injury in service resulting in an arthroscopy and ACL reconstruction, for which there is a well-healed anterior incision.  The Veteran had no effusion, full motion, and was stable on Lachman testing.  Imaging revealed intact ACL reconstruction and no meniscus tears.  There were some subchondral cystic formations on the lateral tibial plateau.  The doctor found that the Veteran has likely post-traumatic arthritis of the right knee, with no structural issues to suggest surgical intervention.  Maintenance exercise therapy was discussed but declined by the Veteran.

The Veteran was administered a VA examination in April 2009.  At this examination, the examiner noted the Veteran's history of a right knee injury from military service.  The Veteran reported flare-ups approximately once every three weeks, and noted that he could not kneel or carry weight around without exacerbating the pain.  The Veteran further complained of symptoms of pain, weakness, stiffness (particularly in the morning), and gelling.  The Veteran reported working full-time and being able to accomplish daily activities, but having pain using steps, ladders, and an inability to run.  Range of motion testing revealed a flexion of 140 degrees and an extension of 0 degrees.  Pain was noted with motion.  There was no additional loss of motion upon repetition.  The Veteran's flare-ups were reported as going from a severity of 4 on a scale of 1 to 10 to 8 or 9 on a scale of 1 to 10.  Examination of the right knee revealed no warmth or effusion.  There were negative results for anterior and posterior drawer, Lachman's, and McMurray's testing.  The knee was stable to varus and valgus stress and there was no muscular atrophy.  The examiner did note significant crepitus and pain with patellar compression at the left lateral aspect of the patella.  Imaging revealed minimal degenerative arthritic changes of the right knee.  The examiner diagnosed the Veteran with degenerative arthritis of the right knee.

The Veteran was administered an additional VA examination in May 2011.  At this examination, the examiner noted the Veteran's history of a right knee injury from military service.  The Veteran stated that his right knee pain had become progressively worse, stating that it was chronic, associated with weakness, swelling on and off, stiffness, and instability.  The Veteran further complained of locking sensations and that the knee gave out.  It was reported that pain was made worse with walking, standing, sitting, climbing, crawling, kneeling, and squatting.  Weather changes could also worsen the pain.  The Veteran reported working full time and that there were no restrictions, however, his work aggravated his knee pain.  He further indicated that he was able to complete activities of daily living, but that using stairs, prolonged activity around the house, or yard work all aggravated his knee pain. An examination of the knee revealed no warmth or swelling.  There was some atrophy of the lateral quadriceps and gastrocnemius muscle and there was medial and lateral joint line tenderness.  The examiner noted that the Veteran had slight instability with anterior and posterior drawer sign.  There was no instability on varus and valgus testing.  The examiner opined that the Veteran had no lateral instability.  Slight crepitations were noted.  Range of motion testing revealed a flexion of 120 degrees and extension of 0 degrees.  Pain was noted as beginning at 90 degrees.  There was additional pain, but no additional decrease in range of motion upon repetition.  Flare-ups occur once every four months and knee pain will be constant for one to two months at a time.  The Veteran was diagnosed with post-operative residuals of ACL repair of the right knee with arthritis.  In a July 2011 addendum opinion, the examiner indicated that the Veteran had ankylosis, no evidence of dislocated cartilage, no evidence of malunion, and no fractures.  In a January 2012 addendum opinion, the examiner indicated that he made an error in the July 2011 addendum opinion, and that the Veteran did not have ankylosis.

Analysis

Based on the above, the Board finds that the Veteran's post-operative residuals of an ACL tear of the right knee with arthritis only meets the criteria for a 10 percent evaluation throughout the entire appeal period.  In order to warrant the next higher evaluation, the evidence must show lateral instability for separate additional evaluations.  VAOPGCPREC 9-98; 63 Fed. Reg. 56704.  The Board notes that although the May 2011 VA examiner found that the Veteran had slight instability on anterior and posterior drawer testing, he further indicated in his opinion that this was not lateral instability, which is the type of instability contemplated by the Schedule.  Further, although the Veteran is currently rated based upon consideration of painful motion in accordance with 38 C.F.R. § 4.59, it would be possible to obtain higher evaluations if arthritis were shown with occasional incapacitating exacerbations.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604; 38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, such incapacitating episodes have not been shown by the medical evidence of record.  Separate or higher evaluations for limitation of knee extension and flexion may also be considered if the evidence showed such limitations as contemplated by the Schedule.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990.  For limitation of leg flexion the evidence would have to show limitation to 45 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  For limitation of leg extension, the evidence would have to show limitation to 10 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Because the medical evidence of record has not at any time during the pertinent appeals period shown the presence of a limitation of motion even close to that contemplated by the Schedule, as the Veteran's flexion has only decreased from 140 to 120 degrees over the course of the period pertinent to the appeal, nor has there been any limitation of extension or lateral instability, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his right knee, as the evaluation for painful motion adequately contemplates the nature of the Veteran's disability over the appeals period.

The Board has considered whether staged ratings are warranted but finds that they are not, as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations higher than 10 percent for post-operative residuals of an ACL tear of the right knee with arthritis are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's post-operative residuals of an ACL tear of the right knee with arthritis at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013).

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected post-operative residuals of an ACL tear of the right knee with arthritis, but the evidence reflects that those manifestations, namely the presence of a more substantial limitation of motion or lateral instability, are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's post-operative residuals of an ACL tear of the right knee with arthritis, as the criteria assess social and occupational impairment to include addressing various limitations of painful motion.  Furthermore, the Board takes notice of the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with his right knee pain both during and after service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, his current evaluation of 10 percent, which is the minimum compensable rating, already takes pain into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Accordingly, referral is not required.


ORDER

Entitlement to an increased rating in excess of 10 percent disabling for post-operative residuals of an ACL tear of the right knee with arthritis is denied.




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


